            Case 1:16-cr-00512-LTS Document 48 Filed 06/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 16-CR-512-LTS

TERRY CHAPPELL,

                 Defendant.

-------------------------------------------------------x

                                                           ORDER


                 The Court will hold a telephonic hearing on Mr. Terry Chappell’s application for

compassionate release on Thursday July 2, 2020, at 10:00 a.m. The parties must be prepared to

address: whether, to what extent and why Mr. Chappell believes that residence in a Residential

Reentry Center would reduce his likelihood of exposure to COVID-19; whether Mr. Chappell

has any other proposed release plan; how Mr. Chappell would expect to address employment and

self-support while undertaking pandemic-related precautions; and whether Mr. Chappell has met

his burden of demonstrating that he does not pose a danger to the public.

                 To access the call, the parties must dial 888-363-4734 and enter the access code

1527005, followed by the security code 1932. During the call, the participants are directed to

observe the following rules:

                      1.   Use a landline whenever possible.
                      2.   Use a handset rather than a speakerphone.
                      3.   All callers in to the line must identify themselves if asked to.
                      4.   Identify yourself each time you speak
                      5.   Mute when you are not speaking to eliminate background noise.
                      6.   Spell proper names.

                 Additionally, teleconference participants are reminded of the general prohibition

against photographing, recording, and rebroadcasting of court proceedings. Violation of these


CHAPPELL - ORDER RE HEARING                                VERSION JUNE 29, 2020                     1
          Case 1:16-cr-00512-LTS Document 48 Filed 06/29/20 Page 2 of 2



prohibitions may result in sanctions, including removal of court issued media credentials,

restricted entry to future hearings, denial of entry to future hearings, or any other sanctions

deemed necessary by the Court.

       SO ORDERED.


Dated: New York, New York
       June 29, 2020

                                                              ___/s/ Laura Taylor Swain______
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




CHAPPELL - ORDER RE HEARING                        VERSION JUNE 29, 2020                          2
